                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


CARRIE ESCOBEDO,
          Plaintiff,

v.                                                              CV No. 19-630 WJ/CG

ANDREW SAUL, Commissioner
of the Social Security Administration,
              Defendant.


                    ORDER GRANTING MOTION FOR EXTENSION

       THIS MATTER is before the Court on Plaintiff Carrie Escobedo’s Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 19), filed December 19, 2019.

In the Motion, Plaintiff requests a thirty-day extension to file her Motion to Remand.

(Doc. 19 at 1). The Court, having reviewed the Motion and noting it is unopposed, finds

the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall have until January 17, 2020, to

file her Motion to Remand; Defendant Commissioner shall have until March 17, 2020, to

file a Response to Plaintiff’s Motion to Remand; and Plaintiff shall have until March 31,

2020, to file a Reply.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
